[Free Translation From Hebrew]



Series A Bond Listing Underwriting Agreement (Pricing Underwriters)


Entered into and signed in Tel Aviv on November 2, 2008


Between:
Xfone, Inc.
(hereinafter: the “Company”)


And between:
Excellence Nessuah Underwriting (1993) Ltd. (“Excellence Underwriting”)
The First International & Co. - Underwriting and Investments Ltd. (“FIBI
Underwriting”)

 
(hereinafter jointly and severally: the “Pricing Underwriters” or the “Pricing
Underwriter”)


Whereas
the Company is about to publish a listing prospectus, according to which NIS
100,382,100 par value Series A Bonds (the “Bonds”), which were issued in the
framework of a private placement to institutional investors of December 13, 2007
pursuant to the terms and conditions of the Indenture (as defined below), will
be listed on TASE (as defined below); and



Whereas
the Bonds will be listed on the date and under the conditions specified in the
prospectus that is about to be published in connection therewith; and



Whereas
the Company represents and undertakes that the Company has the full and
exclusive right to list the Bonds on TASE (as defined below) and that all of the
permits and approvals that are required therefor have been received, with the
exception of the Securities Authority’s permit to publish the prospectus and the
approval of TASE (as defined below) to list the Bonds; and



Whereas
according to the position of the Securities Authority, the prospectus which
includes the listing of the Bonds needs to be signed by the Pricing Underwriters
which managed the private placement, in the framework of which the Bonds were
offered and issued, and the Pricing Underwriters have agreed to sign the
Prospectus (as defined below).



Therefore it has been Agreed, Represented and Stipulated between the Parties as
follows:
 
1.  
Preamble

 
 
The preamble to this Agreement and the annexes hereto constitute an integral
part hereof. Anything stated in this Agreement in the plural shall also import
the singular and vice versa.

 
-1-

--------------------------------------------------------------------------------

 
[Free Translation From Hebrew]



 
The headings of the sections of this Agreement are for convenience purposes
only, they are not part of the provisions of this Agreement and they should be
imparted no meaning with respect to the interpretation of this Agreement and/or
any of the provisions hereof.
 
In this Agreement, the following terms shall bear the meaning set forth
alongside them. Terms which are not defined in this Agreement and appear in the
Prospectus shall bear the meaning ascribed thereto in the Prospectus.
 
“Prospectus” -
The prospectus which the Company shall publish in Israel in connection with the
listing of the Bonds on TASE (as defined below) and the lifting of the
restrictions imposed on a resale of the Bonds pursuant to the Securities Law (as
defined below), including an amendment to the prospectus which shall be agreed
upon between the Company and the Pricing Underwriter.
“TASE” -
The Tel Aviv Stock Exchange Ltd.
“Underwriting Regulations” -
The Securities Regulations (Underwriting), 5767-2007.
“Trustee” -
Ziv Haft Trusts Company Ltd.
“Indenture” -
The indenture which was executed between the Company and the Trustee on December
13, 2007, and which was amended on October 27, 2008.
“Securities Law” -
The Securities Law, 5728-1968 and the regulations promulgated thereunder.

 
2.  
General

 
This Agreement is based on the draft prospectus dated November 2, 2008 which was
submitted to the Securities Authority and to TASE and on the basis of which the
Company will publish the Prospectus, subject to modifications to be agreed upon
between the Company and the Pricing Underwriter. This Agreement reflects the
mutual undertakings between the Pricing Underwriters, except where explicitly
stated otherwise, and with such modifications as shall be agreed upon between
the Pricing Underwriters.
 
The Company hereby undertakes to provide Excellence Underwriting, immediately
after the publication of the Prospectus, with 10 copies of the Prospectus (or
less, as shall be informed in writing by Excellence Underwriting, at its
discretion).
 
3.  
The Pricing Underwriter’s Undertaking

 
Each one of the Pricing Underwriters will sign the Prospectus and fulfill the
reporting duties which apply thereto pursuant to the law.

 
-2-

--------------------------------------------------------------------------------

 
[Free Translation From Hebrew]



 
4.  
Eligibility of the Pricing Underwriter

 
4.1  
Each one of the Pricing Underwriters hereby represents separately, with respect
to itself only, vis-à-vis the Company, that on the date of execution of this
Agreement, it is registered in the Underwriters’ Register as an active
underwriter, and that on the date of execution of this Agreement, it meets all
of the other required eligibility conditions (either permanent or temporary)
pursuant to the Underwriting Regulations, and represents and undertakes that it
will immediately notify the Company of any change in the veracity of its
representation regarding its eligibility to serve as underwriter.

 
4.2  
Each one of the Pricing Underwriters hereby represents separately, with respect
to itself only, that it is entitled to serve as a pricing underwriter in the
public offering pursuant to the Prospectus in consideration of Section 10 of the
Underwriting Regulations, and that it will immediately notify the Company of any
change in the veracity of its representation or in its ability to fulfill its
undertakings as aforesaid.

 
4.3  
Each one of the Pricing Underwriters hereby represents separately, with respect
to itself only, that until the date of its signing of this Agreement and the
Prospectus, it has and will comply with all of the reporting duties which are
imposed thereon by virtue of the Underwriting Regulations.

 
5.  
Listing and Arrangements

 
The Company shall use its best efforts and take any and all actions that are
reasonably required, subject to the provisions of any law and to the TASE Rules,
to list the Bonds on TASE, such that restrictions shall not apply to a resale
pursuant to Section 15C of the Securities Law, all as specified in the
Indenture.
 
6.  
Reimbursement of Expenses in respect of Due Diligence Investigations

 
The Pricing Underwriters, via Excellence Underwriting, are entitled to
reimbursement of expenses in respect of legal and accounting due diligence
investigations in the total sum of NIS 134,000 + V.A.T as required by law. In
addition, it is hereby clarified that the Company shall bear any and all
additional costs of an opinion in connection with the foreign law which applies
to the Company, insofar as shall be required in the framework of the due
diligence investigations.
 
It should be clarified that the reimbursement of the expenses as aforesaid shall
be paid to the Pricing Underwriters even if the Bonds will not ultimately be
listed pursuant to the Prospectus.

 
-3-

--------------------------------------------------------------------------------

 
[Free Translation From Hebrew]



 
7.  
Representations of the Company

 
The Company hereby represents and undertakes vis-à-vis the Pricing Underwriter
that:
 
7.1  
Any and all inquiries for verifying and ascertaining the information included in
the Prospectus have been carried out thereby and on behalf thereof; that the
Prospectus and any amendment, if and insofar as shall have been made thereto, as
stated below, include and correctly and faithfully describe all of the material
information which may be important to a reasonable investor who is considering
purchasing the Bonds that shall be listed pursuant thereto and any detail which
is required pursuant to the Securities Law (“Important Detail”); that no
Important Detail is omitted from the Prospectus and that the Prospectus does not
include a misleading detail, as defined in the Securities Law (“Misleading
Detail”).

 
7.2  
The Prospectus was prepared based on the requirements of the U.S. Securities Act
of 1933 (the “Securities Act”) and the rules of the S.E.C. for the Form S-1.
Accordingly, the Prospectus meets the requirements of the Form S-1 which are
relevant to the company with respect to the listing in the U.S. of securities of
the type listed pursuant to the Prospectus, with the exception of the parts in
the Prospectus which are in Hebrew, as specified below: The cover of the
Prospectus and Chapters 1, 3, 4 and 5 of the Prospectus, which were prepared
pursuant to the provisions of the Securities Law.

 
In addition, the following sections which are required in the Form S-1 are not
included in the Prospectus:
Part I -
Item 1 - Forepart of Registration Statement and Outside Front Cover Page of
Prospectus;
Item 2 - Inside Front and Outside Back Cover Pages of Prospectus;
Item 5 - Determination of Offering Price;
Item 6 - Dilution;
Item 7 - Selling Security Holders;
Item 8 - Plan of Distribution;
Item 12 - Description of Securities to be Registered;
Item 12A - Disclosure of Commission Position on Indemnification for Securities
Act Liabilities;
Part II - Information Not Required in the Prospectus.

 
 
 
-4-

--------------------------------------------------------------------------------

 
[Free Translation From Hebrew]



 
7.3  
The Company will indemnify the Pricing Underwriters or any one thereof due to a
liability that shall be imposed thereon, if any, in favor of another body or
person according to a judgment, execution of which shall not have been stayed,
including a judgment issued in a settlement or an arbitration award sanctioned
by a court, due to the presence of a Misleading Detail in the Prospectus and in
respect of reasonable litigation expenses, including attorney’s fees incurred by
any of the Pricing Underwriters or charged thereto by a court in such
proceedings or in connection with a criminal indictment from which any of the
Pricing Underwriters shall be acquitted or in which it shall be convicted of an
offense requiring no general intent or due to an investigation or proceeding
that was conducted against it by an authority which is authorized to conduct an
investigation or proceeding, and which has ended without the filing of an
indictment against it and without a monetary liability being imposed thereon as
a substitute for a criminal proceeding (as defined in the Companies Law,
5759-1999), or which has ended without the filing of an indictment against it
but with the imposition of a monetary liability as a substitute for a criminal
proceeding in an offense which requires no proof of general intent, all due to
the presence of a Misleading Detail in the Prospectus.

 
The Company’s indemnification undertaking, as described above, is up to the sum
of NIS 100,382,100, which is equal to the issue proceeds received in the
framework of the private placement of the Bonds (gross), linked to the consumer
price index commencing from the index known on December 13, 2007 until the index
known on the date of actual payment of the indemnification.
 
The aforesaid notwithstanding, no amount exceeding a sum equal to 25% of the
Company’s equity, according to the Company’s last audited or reviewed
consolidated financial statements, at the time of the demand for indemnification
(hereinafter: the “Interim Amount”) shall be paid in respect of the said
indemnification if there is a reasonable fear that payment above the Interim
Amount will deny the Company the ability to meet its existing and expected
undertakings (with the exception of the Company’s undertakings to its
controlling shareholders), when they become due upon the first indemnification
demand in accordance with this Agreement by the Pricing Underwriters
(hereinafter in this Subsection 7.3: the “Condition”). It is clarified that
payment of indemnification up to the Interim Amount is not subject to the
Condition, that the Condition does not derogate from the Pricing Underwriters’
rights to remedies vis-à-vis the Company pursuant and subject to any law, and
that the Condition shall not apply in the event that a dissolution order shall
have been issued for the Company or it shall have been appointed a temporary
liquidator in a proceeding initiated other than by any of the Pricing
Underwriters on grounds according to this Agreement.

 
-5-

--------------------------------------------------------------------------------

 
[Free Translation From Hebrew]


 
Each one of the Pricing Underwriters will be entitled to demand that the Company
conduct, on its behalf, any negotiations or defense against a claim, proceeding
and/or demand as aforesaid, and to this end, it will provide it with all of the
assistance required. If the Company shall fail to comply with the Pricing
Underwriter’s demand within 10 days from the date of receipt of its written
demand, such Pricing Underwriter will be able, without the need for the
Company’s consent, to settle with the plaintiff for any amount that it shall
deem fit and the Company shall be obligated to indemnify it for the settlement
amount and any reasonable amount that shall have been incurred thereby in the
course of the handling of the claim as aforesaid, provided that the Company
shall have been given written notice of 7 days in advance of the intention to
settle as aforesaid and the Company shall not have assumed the conduct of the
proceedings as specified above, all subject to the amount restriction described
in this Subsection 7.3 above.
 
The foregoing indemnification duty will not apply vis-à-vis any of the Pricing
Underwriters in respect of any amount with which it shall be charged due to the
existence of a Misleading Detail in the Prospectus which was based, or due to a
claim whose cause of action was based only on information which was provided to
the Company in writing by such Pricing Underwriter, for usage of such
information for the purpose of preparation of the Prospectus.
 
A Pricing Underwriter will not be indemnified in respect of a Misleading Detail
if it shall not have been proven that the Pricing Underwriter believed in good
faith that there was no Misleading Detail in the Prospectus, and indemnification
shall not be given due to an action taken by the Pricing Underwriter either
deliberately or recklessly.
 
Upon the delivery of any claim and/or demand for payment, as aforesaid, to any
Pricing Underwriter, such Pricing Underwriter is obligated to immediately give
written notice thereof to the Company and the other Pricing Underwriter.
 
The Company hereby represents that the Company’s Board of Directors has
approved, by law and according to the Company’s incorporation documents, its
engagement in this Agreement and has determined that the indemnification amount
specified in this Section 7.3 is reasonable under the circumstances of the
matter and in respect of the Pricing Underwriters’ undertakings according to
this Agreement.
 
7.4  
Without derogating from the generality of the Company’s representations and
undertakings, as specified in this Section 7, the Company shall provide the
Pricing Underwriter, prior to the publication of the Prospectus, with the
following documents:

 

 
-6-

--------------------------------------------------------------------------------

 
[Free Translation From Hebrew]



 
7.4.1  
An opinion from the Company’s legal counsel overseas, as well as from the legal
counsel for the Prospectus in Israel, in such language as the Pricing
Underwriter shall request and shall be agreed upon between the parties.

 
7.4.2  
Certification from the Company’s auditors in Israel and overseas in such
language as the Pricing Underwriter shall request and shall be agreed upon
between the parties.

 
7.4.3  
Approval signed by the chairman of the Company’s Board of Directors or another
director of the Company, the Company’s CEO and its CFO, in such language as the
Pricing Underwriter shall request and shall be agreed upon between the parties.

 
8.  
Additional Disclosure Duties

 
From the date of execution of this Agreement and until the date of publication
of the Prospectus:
 
8.1  
The Company shall allow the Pricing Underwriters or any of the inspectors on
behalf thereof, at their request, to inspect, on a current basis, any and all of
the documents and the information that shall be requested by them in connection
with the Prospectus and performance of the due diligence investigations as well
as any other information that may be material to a reasonable investor and which
may be required to be described in the Prospectus. The Company shall immediately
notify the Pricing Underwriters, or any of the inspectors on behalf thereof, of
any information which may be relevant to the Prospectus, including any agreement
or material event, immediately upon the execution or occurrence thereof,
including of the conduct of negotiations with respect to the execution of a
material agreement as aforesaid.

 
8.2  
The Company shall promptly deliver to the Pricing Underwriters or any of the
inspectors on behalf thereof, in writing, any information on which the Company
shall be obligated to report to the Securities Authorities in Israel and
overseas pursuant to the provisions of the law (including securities laws and
the regulations promulgated thereunder in Israel and overseas which apply to the
Company), as well as any and all of the reports which the Company is obligated
to submit to the stock exchange (in Israel and overseas) in accordance with its
requirements, and shall fulfill its duties to give reports to the Securities
Authorities and the stock exchange as aforesaid.

 
The Company shall promptly notify the Pricing Underwriter of any material change
or development of a trend towards a material adverse change, in the financial
results or in the financial statements of the Company or in the data
presentation method used therein.

 
-7-

--------------------------------------------------------------------------------

 
[Free Translation From Hebrew]



 
8.3  
If, due to disclosure as stated in Section 8.1 and 8.2, the Pricing Underwriter
shall decide to demand amendment of the Prospectus, the parties will immediately
take any and all of the steps required, to the Pricing Underwriter’s
satisfaction, in order to perform the amendment as quickly as possible,
including an application to the Securities Authority pursuant to Section 25
and/or 25A of the Securities Law.

 
8.4  
Upon the publication of any financial statement by the Company or any of its
subsidiaries, insofar as the attachment of such a statement is required pursuant
to the law applicable to the Company, the statement shall be attached to the
Prospectus, without delay, by way of amendment of the prospectus or an amended
prospectus, in a manner that shall be acceptable to the Pricing Underwriter, all
subject and pursuant to the provisions of the law that applies to the Company.

 
8.5  
The Company shall cause this Agreement to be described in the Prospectus
correctly and pursuant to the legal requirements.

 
8.6  
The Company and its directors carried out the inquiries and the investigations
as required pursuant to any law independently and without relying on inquiries
carried out by the Pricing Underwriters for themselves in connection with their
execution of the Prospectus. The inquiries that were carried out by and on
behalf of the Pricing Underwriters do not establish a duty of care or
contractual privity vis-à-vis the Company and/or its directors and/or the
controlling shareholders thereof and the Pricing Underwriters’ duty vis-à-vis
the Company is established in connection with the Pricing Underwriters’
undertaking according to Section 3 above only.

 
For the avoidance of doubt, it is also clarified that the indemnification duty
specified in Section 7 above is unconditional and in no way relies upon the
manner of inspection of the Company and its activity by the Pricing
Underwriters.
 
9.  
The Taking Effect of the Underwriters’ Undertakings

 
The Pricing Underwriters’ undertakings according to this Agreement shall take
effect immediately upon receipt of the Securities Authority’s permit to publish
the Prospectus pursuant to the provisions of Section 21 of the Securities Law
and subject to that the Company shall have fulfilled its undertakings according
to this Agreement and acted in accordance with the provisions of any law which
applies thereto with respect to the publication of the Prospectus.
 
10.  
Additional Approvals

 
The Company will provide to the Pricing Underwriter, within two business days
after the date of publication of the Prospectus, a true copy of approval of TASE
and the permit of the Securities Authority to publish the Prospectus, as well as
confirmation that the Prospectus which was executed by the Company and its
directors is the prospectus which was distributed via the Magna system.

 
-8-

--------------------------------------------------------------------------------

 
[Free Translation From Hebrew]



 
11.  
Release of the Pricing Underwriter from the Agreement

 
Any and all of the provisions of this Agreement notwithstanding, in the event
that it shall transpire that the Prospectus includes any Misleading Detail or
that a material detail is omitted from the Prospectus or in the event that the
Securities Authority shall give the Company an instruction, pursuant to Section
25(a) and/or Section 25A(b) of the Securities Law, to publish an amendment to
the prospectus or to publish an amended prospectus, or in the event that the
Company shall apply (without having received the prior consent of the Pricing
Underwriter thereto) to make an amendment to the Prospectus pursuant to Section
25A(a) of the said law, the Pricing Underwriter will be entitled, by giving
notice to the Company within two (2) business days from the date on which it
shall have learned of one of the events stated above, as the case may be, but no
later than twelve (12) hours before the time of opening of trade, to be released
from all of its undertakings vis-à-vis the Company according to this Agreement
if such Pricing Underwriter was not aware of the Misleading Detail or the
Important Detail omitted from the Prospectus as aforesaid at the time of
execution of this Agreement, or if the instruction was given or the application
was submitted due to a matter that was not known to such Pricing Underwriter at
the time of execution of this Agreement, and which, had it known thereof, it
would reasonably not have engaged with the Company in this Agreement or not have
engaged in this Agreement under the same conditions.
 
The Company shall notify the Pricing Underwriter on the same day of the giving
of an instruction by the Securities Authority to publish an amendment to the
Prospectus as aforesaid or of the Company’s application to publish an amended
prospectus as aforesaid.
 
In the event that one or more of the Pricing Underwriters will exercise its
right as aforesaid and be released from its undertakings according to this
Agreement as aforesaid, the Company will apply to the Securities Authority to
amend the Prospectus pursuant to the provisions of Section 25A(a) of the
Securities Law. Such application and the subsequent amendment to the Prospectus
will not, in themselves, constitute grounds for the release of any pricing
underwriter from its undertaking according to this Agreement.
 
In the event that any of the Pricing Underwriters shall act according to this
section and be released from its undertakings as aforesaid without another
pricing underwriter having assumed the undertaking of the released entity, this
Agreement will be terminated, also with the other Pricing Underwriter, and the
Company shall apply to the Securities Authority to amend the Prospectus or
cancel the issue, all at its discretion. In the event that the Company shall
have elected not to cancel the listing and to consummate the same without the
signature of the Pricing Underwriters, it shall apply to the Securities
Authority to publish an amended prospectus which will not include this Agreement
and will not include the signatures of the Pricing Underwriters. If, for any
reason, an amended prospectus shall not be published as aforesaid, the listing
shall be cancelled.

 
-9-

--------------------------------------------------------------------------------

 
[Free Translation From Hebrew]



 
12.  
Actions in the event of Cancellation of the Prospectus

 
In the event of cancellation of the Prospectus as stated in Section 11 above,
the Company shall give notice thereof in an immediate report and shall publish
notice thereof on the same day, insofar as possible, in one newspaper, and on
the following day in two daily newspapers of wide circulation in Israel in the
Hebrew language. The Company shall arrange for the distribution of the immediate
report among all of the TASE members and the Securities Authority according to
this Agreement on the date of cancelation of the listing.
 
It is hereby clarified that if the Prospectus shall be cancelled under the
circumstances specified in Section 11 above, the Pricing Underwriter will not be
liable vis-à-vis the Company and the Company will not be liable vis-à-vis the
Pricing Underwriter for any damage that shall be caused as a result of and/or in
connection with such cancellation and/or for any expense incurred during and/or
in connection with the handling of the preparation of the Prospectus drafts and
the Prospectus and/or during the negotiations for the execution of this
Agreement. In addition, subject to the provisions of the law, if the Prospectus
shall be cancelled under the circumstances specified in Section 11 above, the
Pricing Underwriter shall not be responsible to the investors and the Company
shall entertain no lawsuits or claims against the Pricing Underwriter in such
instances.
 
13.  
Stamp Duty

 
Payment of stamp duty in respect of this Agreement, insofar as applicable, shall
apply to the Company.
 
14.  
Exhaustive Agreement

 
This Agreement exhausts all of the agreements between the parties and replaces
any previous agreement, consent, representation or document between the parties
in connection with the contents hereof. In addition, no modification to this
Agreement shall be of any force or effect unless made in writing and signed by
all of the parties or their attorneys.
 
15.  
Magna Authorization

 
By their execution of this Agreement, the Pricing Underwriters authorize the
Company’s electronic authorized signatories to report their engagement in this
Agreement and their execution of the Prospectus, on their behalf, via the Magna
system.

 
-10-

--------------------------------------------------------------------------------

 
[Free Translation From Hebrew]


 
In witness whereof the parties have hereto set their hands:
 


 
The Company:



_________
Xfone, Inc.




The Pricing Underwriters:




Excellence Nessuah Underwriting (1993) Ltd._________




The First International & Co. - Underwriting and Investments Ltd._________

 
-11-

--------------------------------------------------------------------------------

 
